Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: first and second constraint means in claims 1 and 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
These form paragraphs are inserted to make record of § 112 (f).

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/01/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “a gasket (7) .. is at least partially housed in the cup (6), in such a way to axially lock the first sealing ring (30)”,
Claim 9 “a gasket (7) .. is at least partially housed in the cup (6), in such a way to axially lock the first sealing ring (30)”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the specification is silent about the limitation “a gasket (7) .. is at least partially housed in the cup (6), in such a way to axially lock the first sealing ring (30).” Appropriate correction is required.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a gasket (7) .. is at least partially housed in the cup (6), in such a way to axially lock the first sealing ring (30)” in paragraph five. It is unclear how the gasket (7) axially locks the sealing ring (30). Appropriate correction is required. 
Claim 1 recites “a second end constrained to the receptacle (5) with second constraint means (V2) in such a way that said spring opposes a rotation of the cup (6) with respect to the receptacle (5)” in paragraph nine. It is unclear how fixedly attaching an end of a spring (8) to the receptacle (5) prevents rotation of the cup (6) with respect to receptacle (5). Appropriate correction is required.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 recites “a gasket (7) .. is at least partially housed in the cup (6), in such a way to axially lock the first sealing ring (30)” in paragraph five. It is unclear how the gasket (7) axially locks the sealing ring (30) without any structures that prevents axial movement of the first seal ring (30). Omitted structures are the structures that axially locks the first seal ring (30). Appropriate correction is required. 
 Claim 1 recites the limitation "the casing" in paragraph two, line two. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 4 recites the limitation "the external wall" in paragraph four, line one. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 6 recites the limitation "said seal" in paragraph one. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014-0319774 (Borasso et al) in view of US 9,581,248 (Itadani et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Borasso shows a Mechanical seal (1, Figure 1) suitable for being disposed between a rotary shaft (2) and a fixed casing (3) provided with an opening (6) through which the rotary shaft is mounted, said mechanical seal (1) comprising: 
a fixed portion (includes 10, 24, 33, and 9) comprising a receptacle (10) suitable for being mounted in said opening of the casing, and a first seal ring (9) provided on said receptacle (10), and 
a rotary portion (includes 31, 30, and 8) comprising a sleeve (31) suitable for being fixed on the rotary shaft (2) and a second seal ring (8) provided on the sleeve (31), 
a cup (27) mounted inside the receptacle (10) with possibility of sliding in axial direction (spring 33 between 10 and 27, and pushes 9 against 8; ¶ 0025), 
a gasket (24) made of elastomeric material (¶ 0022) that is at least partially housed in the cup (27), in such a way to axially lock said first seal ring (Figure 1), and 

a first end constrained to the cup (27) with first constraint means (first end of the spring 33 is biased against 24; Figure 1), and 
a second end constrained to the receptacle (10) with second constraint means (Figure 1; ¶ 0026) in such a way that said spring opposes a rotation of the cup with respect to the receptacle (lacks disclosure), and 
wherein the first constraint means and/or the second constraint means consist in welding (lacks disclosure).  
Itadani teaches a mechanical seal, Figures 1-6, with fixed seal ring 6 attached to housing 3 via cartridge 4, metal bellow 7, case 8, and gasket 10. Ends of the metal bellow 7 are fixed to the case (8) and the cartridge (4) by welding, and the bellow urges seal ring 6 against seal ring 5 (Col.2, L37-41; Col.5, L8-15) for effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of Borasso the first and second ends of the spring be fixed to the cup (27) and receptacle (10) by welding as taught by Itadani since the claimed invention is merely a combination of known method (such as welding the end of spring), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       
For the limitation “said spring opposes a rotation of the cup with respect to the receptacle”, Borasso shows the cylindrical outer wall (12) is fitted in the opening (6) of 

As to claim 3, the combination teaches the mechanical seal of claim 1, wherein said cup (27) comprises: an annular flat bottom wall, and a cylindrical wall that extends axially from an external edge of the bottom wall in such a way to embrace said first seal ring (9), at least partially (Figure 1 of Borasso); wherein said first end of the spring is constrained to said bottom wall of the cup by means of welding (Borasso modified by Itadani’s welding of spring end to adjacent structures, as in claim 1.)  

As to claim 6, Borasso shows the mechanical seal of claim 1, wherein said seal comprises: an annular flat wall that is axially disposed between a bottom wall of the cup and the first seal ring, an external cylindrical wall that extends axially in projecting position from the annular wall and is radially disposed between a cylindrical wall of the cup and the first seal ring, and a lip seal portion that cooperates with an internal cylindrical wall of the receptacle (Figure 1).  
As to claim 8, Borasso shows the mechanical seal of claim 1, wherein said spring (33) is a helical wave spring made with a flat ribbon (¶ 0026).  

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014-0319774 (Borasso et al) in view of US 9,581,248 (Itadani et al) and further in view of US 8,431,855 (Margairaz et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 2, Margairaz teaches it is known in the art to employ spot welding technique to quickly and effectively secure two metal parts (Col.7, L30-33) in a hermetic seal environment (Col.9, L7-9). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to employ spot welding as taught by Margairaz since the claimed invention is merely a combination of known method (such as employing spot welding), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effectively securing two parts for effective sealing.      

As to claim 4, the combination teaches the mechanical seal of claim 2, wherein said receptacle (10) comprises: an annular flat bottom wall, a lateral external cylindrical wall, and a tubular internal wall that extends coaxially to the external wall in such a way to define an annular seat wherein the spring (33) and the cup (27) are disposed (Figure 1 of Borasso); said second end of the spring being constrained to said bottom wall of the    

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014-0319774 (Borasso et al) in view of GB 1 435 511 (Fuller et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 9, Borasso shows a Mechanical seal (1, Figure 1) suitable for being disposed between a rotary shaft (2) and a fixed casing (3) provided with an opening (6) through which the rotary shaft is mounted, said mechanical seal (1) comprising: 
a fixed portion (includes 10, 24, 33, and 9) comprising a receptacle (10) suitable for being mounted in said opening of the casing, and a first seal ring (9) provided on said receptacle (10), and 
a rotary portion (includes 31, 30, and 8) comprising a sleeve (31) suitable for being fixed on the rotary shaft (2) and a second seal ring (8) provided on the sleeve (31), 
a cup (27) mounted inside the receptacle (10) with possibility of sliding in axial direction (spring 33 between 10 and 27, and pushes 9 against 8; ¶ 0025), 
a gasket (24) made of elastomeric material (¶ 0022) that is at least partially housed in the cup (27), in such a way to axially lock said first seal ring (Figure 1), and 
a spring (33) that is axially compressed between the receptacle (10) and the cup, in such a way to push said first seal ring towards said second seal ring (¶ 0025), wherein said spring (33)comprises: 

a second end constrained to the receptacle (10) with second constraint means (Figure 1; ¶ 0026) in such a way that said spring opposes a rotation of the cup with respect to the receptacle (lacks disclosure), and 
wherein the second constraint means comprise mechanical locks, such as joints or stops (lacks disclosure).  
	Fuller teaches known method of fixing a helical spring end to a plate 8 by stop screw 11 (Figure 1; p1, L90-93) for secure attachment of two components. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a mechanical lock to secure the second end of the spring in Borasso’s seal, as taught by Fuller since the claimed invention is merely a combination of known method (such as employing stop screw to securely attach two components), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secure attachment and thus effective sealing.      
For the limitation “said spring opposes a rotation of the cup with respect to the receptacle”, Borasso shows the cylindrical outer wall (12) is fitted in the opening (6) of the housing (3) and the receptacle (10) holds the first sealing ring (9) against the second sealing ring (8) for effective sealing. If receptacle 10 is not firmly fitted to the housing (3), the seal assembly will not function, and hence Borasso’s seal assembly is opearable (prior art is presumed to be operable, MPEP 2121.) When Borasso is modified with Fuller as shown above, secure attachment of the second end of the spring 

As to claim 10, the combination teaches the mechanical seal of claim 9, wherein the second constraint means comprise a stop projection that is obtained in a bottom wall of the receptacle and projects inwards in such a way that the second end of the spring is stopped against the stop projection of the bottom wall of the receptacle (Fuller teaches the stop screw securely attach the spring end to the plate 8. The stop screw is projection that projects inward and when Borasso modified with Fuller, the stop screw prevents the rotational movement of the spring.)  

As to claim 11, the combination teaches the mechanical seal of claim 9, wherein the receptacle (10) has a lateral external wall with a guiding groove that ends in a stop, in such a way that the second end of the spring slides in the guiding groove until it reaches the stop (end of spring 7 slides in the groove [L-shape cut out] of plate 8; Figure 1 of Fuller.)




Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675